Case 1:18-cv-03992-JPH-DML Document 19 Filed 04/24/20 Page 1 of 2 PageID #: 1034




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 TYRA L. SMITH,                              )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:18-cv-03992-JPH-DML
                                             )
 ANDREW M. SAUL Commissioner of the          )
 Social Security Administration,             )
                                             )
                          Defendant.         )

                      ORDER GRANTING ATTORNEY FEES

       Plaintiff Tyra Smith has filed an unopposed petition for $5,749.75 in

 attorney fees and $400.00 in costs under the Equal Access to Justice Act

 (“EAJA”), 28 U.S.C. § 2412(d). Dkt. [16]; dkt. 18.

       For the reasons in the petition and brief in support, the Court GRANTS

 the unopposed petition and awards the sum of $5,749.75 in attorney fees and

 $400.00 in costs under the EAJA. Any fees paid belong to Ms. Smith and not

 her attorney and can be offset to satisfy any pre-existing debt that the litigant

 owes the United States. Astrue v. Ratliff, 560 U.S. 586 (2010).

 SO ORDERED.

 Date: 4/24/2020




 Distribution:

 Brian J. Alesia
 OFFICE OF REGIONAL CHIEF COUNSEL FOR SOCIAL SECURITY
 brian.alesia@ssa.gov
                                         1
Case 1:18-cv-03992-JPH-DML Document 19 Filed 04/24/20 Page 2 of 2 PageID #: 1035




 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Kirsten Elaine Wold
 HANKEY LAW OFFICE
 kew@hankeylaw.com




                                       2
